Citation Nr: 1022477	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-12 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected chronic lumbar strain.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1990 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In July 2008, the Veteran testified at a hearing before a 
Decision Review Officer, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1. Service-connected chronic lumbar strain is manifested by 
range of motion of extension to 15 degrees, flexion to 40 
degrees, bilateral flexion to 15 degrees and bilateral 
rotation to 15 degrees with pain, but no additional 
functional limitation on repetition due to increased pain, 
incoordination, weakness, or fatigability.

2. S1 radiculopathy of the right lower extremity is 
etiologically related to service-connected chronic lumbar 
strain and is manifested by partial denervation with 
subsequent re-innervation in the right medial gastrocnemius 
muscle.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent 
have not been met for service-connected chronic lumbar 
strain.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).

2. The criteria for a separate rating of 10 percent for S1 
radiculopathy of the right lower extremity have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520-8720 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in February 2006 and July 2006 with 
regard to his service connection claim, prior to the initial 
unfavorable AOJ decision issued in November 2007.  An 
additional letter was sent in June 2007.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notices informed the Veteran of the 
type of evidence necessary to establish service connection, 
how VA would assist him in developing his claim, and his and 
VA's obligations in providing such evidence for 
consideration.  Additionally, the July 2006 letter advised 
the Veteran of how to substantiate disability ratings, as 
well as effective dates. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, the 
reports of August 2007 and February 2009 VA examinations, and 
a March 2010 opinion from a specialist with the Veterans 
Health Administration (VHA) were reviewed by both the AOJ and 
the Board in connection with adjudication of his claim.  The 
Veteran has not identified any additional, relevant treatment 
records the Board needs to obtain for an equitable 
adjudication of the claims.

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, the examiners documented 
the Veteran's subjective complaints and medical history, and 
clinically evaluated the Veteran.  Thereafter, in the 
reports, they provided information sufficient in detail and 
relevance to the rating criteria to allow for determination 
of the appropriate disability rating.  The Board observes 
that the August 2007 report explicitly states that the claims 
file was not available for review, and the February 2009 
examination report does not indicate that the examiner 
reviewed the claims file, although the examination request 
stated that the claims file was being sent for review.  
However, the lack of a claims file alone does not render the 
examinations inadequate.  In an initial rating claim, the 
current findings are most relevant to an equitable outcome.  
As nothing suggests that the lack of a claims file resulted 
in the examiners documenting findings inconsistent with the 
medical history outlined in the claims file, the Board does 
not find the VA examinations inadequate.  Moreover, the Board 
observes that the March 2010 VHA opinion reflects review of 
the claims file and includes detailed discussion of the 
evidence pertinent to the question posed to the specialist 
with regard to the Veteran's neurological complaints.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R.
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Therefore, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected disabilities.  
Also, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Accordingly, the Board has considered the propriety of staged 
ratings in evaluating the Veteran's service-connected lumbar 
spine disability.

The Veteran's service-connected chronic lumbar strain is 
currently assigned a 20 percent rating evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).  The Veteran 
contends that his symptomology is worse than is contemplated 
under such rating, and that a higher rating should, 
therefore, be assigned. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2009).

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome (IVDS) Based 
on Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1):  For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disk syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2):  If intervertebral disk syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Pertinent to the rating of 
neurological conditions, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  38 C.F.R. 
§ 4.124a, Note.  Mild incomplete paralysis of the sciatic 
nerve, sciatic radiculitis warrants a 10 percent rating.  
Moderate incomplete paralysis of the sciatic nerve, sciatic 
radiculitis warrants a 20 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Codes 8520-8720.

The relevant medical evidence includes VA treatment records 
and the reports of an August 2007 and February 2009 VA 
examinations.  At the August 2007 VA examination, the Veteran 
had subjective complaints of constant pain in the lower back, 
limiting his daily activities and work, and increasing with 
repetitive motion.  Physical examination revealed increased 
lumbar lordosis without muscle spasm.  Range of motion was 
extension to 15 degrees, flexion to 40 degrees, bilateral 
flexion to 15 degrees and bilateral rotation to 15 degrees 
with pain.  No evidence of incoordination, weakness, or 
fatigability was documented, and no further functional loss 
due to subjective complaints of pain was noted.  X-rays were 
normal.  The examiner indicated that there was no minimal 
impairment of daily occupational activities due to the back 
disorder.  

VA treatment records disclose range of motion measurements in 
connection with massage therapy in March 2007 and April 2007.  
However, these measurements are neither more limited nor 
otherwise inconsistent with the measurements documented in 
August 2007. 

At the February 2009 VA examination, the Veteran reported 
having pain, weakness, stiffness, swelling, heat, 
instability, and locking associated with his service-
connected low back disability.  The examiner noted the use of 
a back brace and cane for ambulation.  Flexion was to 15 
degrees, extension to 0 degrees, bilateral flexion was to 5 
degrees, and bilateral rotation was to 15 degrees.  Pain was 
the limiting factor.   The Board notes that the examiner 
specifically stated that the Veteran exhibited poor effort 
during range of motion testing and that the measurements 
documented did not correlate with objective radiographic or 
physical findings.  Therefore, the Board determines that the 
range of motion reported at this examination is not for 
consideration in determining the appropriate rating to be 
assigned for the service-connected chronic low back pain.    

The Board notes that imaging studies throughout the appeal 
period have not disclosed arthritis of the lumbar spine.  An 
April 2009 MRI showed diffuse disc bulges at the L3-L4, L4-
L5, and L5-S1 levels without spinal canal or foraminal 
stenosis.

Based on the above evidence, the Board finds that a rating in 
excess of 20 percent for service-connected chronic low back 
strain is not warranted.  As indicated, the range of motion 
measurements in February 2009 appear to be unreliable 
indicators of the severity of the Veteran's impairment.  
Therefore, of the probative range of motion values reported, 
the least flexion the Veteran has exhibited is 45 degrees.  A 
rating in excess of 20 percent requires flexion to 30 degrees 
or less.  Even with consideration of pain, range of motion is 
not so limited. 

Further, although the March 2010 VHA opinion indicated that 
there was evidence of mild degenerative disc disease, there 
is no objective report of incapacitation requiring physician-
prescribed bed rest to warrant a rating in excess of 20 
percent pursuant to Diagnostic Code 5243.  The Board is aware 
that the Veteran's employer leave records show that he has 
taken several days of sick leave including days under the 
Family Medical Leave Act, ostensibly because of his back 
symptoms.  However, any self-imposed rest periods are not 
incapacitating episodes as contemplated by VA regulations.

The Board also finds that the effects of pain reasonably 
shown to be due to the Veteran's service-connected back 
disability are contemplated in the 20 percent rating.  There 
is no indication that pain, weakness, lack of endurance, 
fatigability or incoordination due to the Veteran's back 
disability has caused functional loss greater than that 
contemplated by the 20 percent evaluation assigned.  38 
C.F.R. 
§§ 4.40, 4.45; DeLuca.

The Board has considered the Veteran's own statements 
regarding the claimed severity of his service-connected 
chronic lumbar strain.  However, although the Veteran may 
speak to symptoms he experiences, such as pain, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of the 
severity of a disability, to include performing and 
documenting any necessary tests and measurements.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Nevertheless, the Board notes that the Court has held that it 
is possible to have separate and distinct manifestations from 
the same injury which would permit rating under several 
diagnostic codes; however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  In the present case, the Board finds 
that, on this basis, a separate 10 percent rating is 
warranted for radiculopathy of the right lower extremity.  

The Board observes that the August 2007 VA examination report 
does not discuss neurological symptoms.  The February 2009 
report includes motor and sensory testing and indicates that 
the Veteran had sensory neurological complaints in his right 
leg.  However, the February 2009 examiner stated that there 
was no radiculopathy.  Thereafter, the Veteran submitted a 
copy of an April 2009 EMG report that showed that he had a 
mild neurogenic process involving the right gastrocnemius 
muscle, which could be a sign of an S1 radiculopathy.  At the 
same time, an April 2009 MRI revealed disc bulging, but no 
spinal canal or foraminal stenosis.  In order to resolve the 
contradictions presented by the above evidence, the Board 
requested that a VHA specialist provide an opinion as to the 
presence and severity of any radiculopathy related to the 
service-connected chronic low back strain.

The VHA opinion received in March 2010 indicated that the 
April 2009 EMG as likely as not demonstrated the presence of 
chronic right-sided S1 radiculopathy and that those symptoms 
were associated with the service-connected chronic lumbar 
strain.  The specialist also stated that, although the April 
2009 MRI findings did not correlate with the EMG findings, 
the EMG findings were more reliable in this case.   
Therefore, the Board determines that the evidence that the 
Veteran has radiculopathy of the right side that is secondary 
to his service-connected low back disability is at least in 
equipoise.  Accordingly, as neurological symptoms associated 
with a service-connected back disability are to be rated 
separately, the Board assigns a separate 10 percent rating 
for service-connected S1 radiculopathy of the right lower 
extremity.  A 10 percent rating is assigned for solely 
sensory symptoms or mild incomplete paralysis of the nerve.  
The March 2010 VHA examiner described the EMG results as 
showing chronic partial denervation with subsequent re-
innervation in the right medial gastrocnemius muscle.  The 
partial nature of the denervation coupled with the re-
innervation leads the Board to conclude that the symptoms 
constitute a mild deficit as these symptoms do not suggest 
that paralysis, even incomplete, of the nerve exists, and, 
thus do not support a rating for more than mild impairment.  
Therefore, the Board finds that a rating in excess of 10 
percent is not warranted for the Veteran's service-connected 
S1 radiculopathy of the right lower extremity.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, as reflected by the above discussion, the 
preponderance of the evidence is against claims of 
entitlement to initial ratings in excess of those assigned.  
Therefore, such claims must be denied.

Extra-schedular and TDIU ratings

The Board notes that an extra-schedular rating is a component 
of a claim for an initial rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extra-schedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extra-schedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2009).  In the present case, the Board finds no evidence 
that the Veteran's service-connected chronic lumbar strain 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board notes the Veteran's arguments that 
the disabilities cause interference with his daily activities 
and employment; however, the competent evidence does not 
reveal frequent incapacitation or hospitalization or 
impairment of his ability to perform his work duties that is 
beyond that already compensated in the rating schedule.  
Although the Veteran has taken several sick days, apparently 
due to his service-connected back disability, and reported 
being told he was unreliable as a result, the objective 
evidence does not demonstrate that his back symptoms are of 
such severity to result in such an impact on his employment.  
Therefore, the Board determines that extra-schedular referral 
is not necessary.

Finally, while the appeal was pending, in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court held that a TDIU claim is 
part and parcel of an increased-rating claim when raised by 
the record.  The Board has jurisdiction to consider the 
Veteran's possible entitlement to a TDIU rating in this 
circumstance when the TDIU issue is raised by assertion or 
reasonably indicated by the evidence and is predicated at 
least in part on the severity of the service-connected 
disability in question, regardless of whether the RO has 
expressly addressed this additional issue.  See VAOPGCPREC 6-
96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 
377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF 
v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the 
Veteran has not filed a claim for TDIU; however, he has 
offered evidence that his service-connected back disability 
impairs his functioning at work.  Therefore, in light of the 
Court's decision in Rice, the VA must adjudicate that issue 
as part of the claim for an increased rating for the service-
connected disabilities.  Id.  See also Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. 
App. 1 (2001).  

The Board observes that a total disability evaluation may be 
assigned where the schedular evaluation is less than total 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2009).  For purposes of calculating the percentage 
requirements of one 60 percent disability, or one 40 percent 
disability, the following disabilities will be considered one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.

As of this decision, the Veteran is in receipt of a 20 
percent rating evaluation for service-connected chronic 
lumbar strain, and 10 percent each for S1 radiculopathy of 
the right lower extremity, residuals of fracture of the right 
carpal bone, scar residual of iliac bone graft, and high 
blood pressure.  Thus, the Veteran does not meet the 
threshold criteria for a TDIU rating.  Moreover, as he is 
currently employed, the record does not suggest that he is 
unable to obtain or maintain substantially gainful employment 
so as to warrant contemplation of an extra-schedular TDIU 
rating.  Therefore, the Board determines that further 
consideration of a TDIU rating in this case is not necessary.  





ORDER

An initial rating in excess of 20 percent for service-
connected chronic lumbar strain is denied.

A separate 10 percent rating for service-connected S1 
radiculopathy of the right lower extremity is granted.





____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


